                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

BITCO GENERAL INSURANCE
CORPORATION                                                                           PLAINTIFF


v.                                   Case No. 4:18-cv-4119


C-SQUARED OF ARKANSAS, INC.
and SAMSAND, LLC                                                                  DEFENDANTS


ROCKHILL INSURANCE COMPANY                                                        INTERVENOR

                                            ORDER

       Before the Court is Intervenor Rockhill Insurance Company’s Motion to Adopt. (ECF No.

29). No party has responded to the motion and the time to do so has passed. See Local Rule 7.2(b).

The Court finds the matter ripe for consideration.

       On August 16, 2019, Plaintiff BITCO General Insurance Corporation filed a motion for

summary judgment. (ECF No. 27). On August 19, 2019, Intervenor filed the instant motion,

indicating that it seeks the same relief as Plaintiff. Thus, Intervenor moves pursuant to Federal

Rule of Civil Procedure 10 to adopt Plaintiff’s summary judgment motion and supporting papers.

       Rule 10 governs the form of pleadings and provides that “a statement in a pleading may be

adopted by reference . . . in any other pleading or motion.” Fed. R. Civ. P. 10(c). The Federal

Rules of Civil Procedure define “pleadings” as: (1) a complaint; (2) an answer; (3) an answer to

a counterclaim designated as a counterclaim; (4) an answer to a crossclaim; (5) a third-party

complaint; (6) a third-party answer; and (7) a reply to an answer, if ordered by the court. Fed. R.

Civ. P. 7(a). “No other paper will be considered a pleading except those specifically named in

Rule 7(a).” George v. Davis, No. 3:13-cv-3058-PKH, 2015 WL 463114, at *1 (W.D. Ark. Feb. 4,
2015).

         Plaintiff’s motion for summary judgment is not a pleading as defined by Rule 7(a), so Rule

10 does not allow incorporation by reference of the arguments made therein. However, the Court

generally permits a party to adopt by reference the arguments of another party. See Bell v. Mine

Safety Appliances, No. 1:13-cv-1075-SOH, 2015 WL 10939978, at *1 (W.D. Ark. Nov. 24, 2015);

Chaffin v. Eichert, No. 3:09-cv-0002-JLH, 2011 WL 291345, at *2 (E.D. Ark. Jan. 27, 2011). The

filing of a summary judgment motion is to isolate and dispose of factually unsupported claims and

defenses before trial, see Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986), and it is in the

best interest of the parties and the Court to further this purpose. Bell, 2015 WL 10939978, at *1.

         Upon consideration, the Court finds that Intervenor’s motion to adopt (ECF No. 29) should

be and hereby is GRANTED. Intervenor hereby adopts and incorporates Plaintiff’s summary

judgment motion (ECF No. 27) and all supporting documents. In the future, it is unnecessary for

a party seeking to adopt another party’s arguments to file a motion to that effect. Instead, the

adopting party need only file a statement saying that it adopts by reference another party’s motion

and arguments, and the Court will consider the adopted motion as having been jointly made by

both parties.

         IT IS SO ORDERED this 4th day of September, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
